DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.

Continued Examination Under 37 CFR 1.114
This office action is in response to the request for continued examination under 37 CFR 1.114 filed on 12/28/2020. Claim 1, 3, 7, 9, 14, 16-17, and 21-26 remain pending for consideration on the merits.

Allowable Subject Matter
Claim 1, 3, 7, 9, 14, 16-17, and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: a refrigeration system or a valve assembly for a refrigeration system, wherein the refrigeration system comprises: an evaporator, a condenser, a compressor wherein a charge of the refrigerant in the refrigeration system differs from a critical charge of the refrigerant, a capillary tube having a length less than three and a half meters, an expansion valve positioned in series with the capillary tube, a bypass line arranged in parallel with the expansion valve and configured to operate as a bleeder system to allow a portion of the refrigerant to bypass the expansion valve while requiring a remaining amount of the refrigerant to pass through the expansion valve, a sensor positioned downstream of the capillary tube and configured to measure a temperature of the refrigerant, and a controller in communication with the sensor and configured to determine an amount of superheat in the refrigerant at an outlet of the evaporator based on the measured temperature; compare the amount of superheat to a superheat setpoint; and drive the amount of superheat to the superheat setpoint by adjusting an overall decrease in the measurable thermodynamic property of the of the refrigerant by modulating the expansion valve, the overall decrease in the measurable thermodynamic property of the refrigerant being a sum of the fixed decrease in the measurable thermodynamic property of the refrigerant caused by the capillary tube and the variable decrease in the measurable thermodynamic property of the refrigerant caused by the expansion valve.
The prior art of record, Bash et al. (US 6,415,619 B1), teaches: a refrigeration system (10, fig. 1), comprising: an evaporator (12, 14, 16, 18, fig. 1); a condenser (36, fig. 1); a compressor (30, fig. 1) configured to circulate a refrigerant between the evaporator (12, 14, 16, 18, fig. 1) and the condenser (36, fig. 1); a capillary tube (42, fig. 1) positioned downstream from the condenser (36, fig. 1) and configured to receive any of the refrigerant exiting from the condenser (36, fig. 1), the capillary tube (42, fig. 1) being configured to cause a fixed decrease in a measurable thermodynamic property of the refrigerant as a result of a physical geometry of the capillary tube (42, fig. 1; col. 4, lines 21-28; e.g. capillary tube, constant pressure expansion (60, fig. 1; Bash does not explicitly disclose the controller being communication with the sensors, the expansion valves, and etc. but fig. 6 discloses controlling the expansion valves (fig. 2, step 122, 124) based on the superheat temperature detected by the sensor 82-88) in communication with the sensor (82, 84, 86, 88, fig. 1) and configured to: determine an amount of superheat in the refrigerant at an outlet of the evaporator based on the measured temperature (col. 6, lines 59-61); compare the amount of superheat to a superheat setpoint (e.g. desired range; see at least fig. 2, steps 110, 120); and drive the amount of superheat to the superheat setpoint (e.g. desired range) by adjusting an overall decrease in the measurable thermodynamic property of the of the refrigerant by modulating the expansion valve (52, 54, 56, 58, fig. 1), the overall decrease in the measurable thermodynamic property of the refrigerant being a sum of the fixed decrease in the measurable thermodynamic property of the refrigerant caused by the capillary tube and the variable decrease in the 
The prior art of record, Williams (US 4,269,042A), teaches: a refrigeration system (fig. 1) comprising a capillary tube (30, fig. 1) between an expansion valve (28, fig. 1) and the evaporator (16, fig. 1; col. 2, lines 20-24), and the capillary tube having 1/8 inch (0.3175 cm) outside diameter, and approximately 27 inches (68.58 cm) in order to prevent the capillary tube causing a major portion of the pressure drop between the condenser and the evaporator; and it is desirable that the expansion valve rather than the capillary tube control the flow of a refrigeration to the evaporator (col. 2, lines 39-50). 
However, the references fail to disclose, suggest or teach: a refrigeration system or a valve assembly for a refrigeration system, wherein a charge of the refrigerant in the refrigeration system differs from a critical charge of the refrigerant; and the systems comprising a capillary tube having a length less than three and a half meters, an expansion valve positioned downstream of the capillary tube (i.e. in series), a bypass line arranged in parallel with the expansion valve and configured to operate as a bleeder system to allow a portion of the refrigerant to bypass the expansion valve while requiring a remaining amount of the refrigerant to pass through the expansion valve; a sensor positioned downstream of the capillary tube and configured to measure a temperature of the refrigerant, and a controller in communication with the sensor and configured to determine an amount of superheat in the refrigerant at an outlet of the evaporator based on the measured temperature; compare the amount of superheat to a superheat setpoint; and drive the amount of superheat to the superheat setpoint by adjusting an overall decrease in the measurable thermodynamic property of the of the refrigerant by modulating the expansion valve, the overall decrease in the measurable thermodynamic property .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG H PARK whose telephone number is (571)272-4636.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/CHANG H. PARK/
Examiner
Art Unit 3763



/EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763